DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, He et al. (US Pub. 20210063816) teaches (in figures 1-5C) a display device, comprising: a cover plate (431) comprising an operating surface (upper surface of 431), the operating surface defining a fingerprint identification area (615) configure for receiving finger touches (see paragraph 61), a display panel (“LCD structure layers” portion of 433 see paragraphs 48 and 59) on a side of the cover plate away from the operating surface; a backlight module (“backlight light sources”, “light waveguide layer”, “backlighting diffuser” and “optical reflector film layer” portions of 433 see paragraphs 48 and 59); a fingerprint identification module (701, 702, and 704) on a side of the backlight module away from the cover plate; and at least one supplementary light source (436 see paragraph 61) on a side of the cover plate away from the operating surface. 
Cho et al. (US Pub. 20170372114) teaches (in figures 2a and 5a) A refractive material layer (314 and 316/316A) fixed to and in direct contact with a cover plate (161) a supplementary light source (300) (see figure 2a and paragraph 69) configured to refract light to a fingerprint identification area (see paragraph 111).
He et al. (US Pub. 20190034020) teaches (in figure 3a) providing supplementary light source (29) such that reference light (A and B) is emitted parallel to an operating surface (45) before being refracted by a refractive material layer (31) to a fingerprint identification area. 
However, it would not have been obvious to one of ordinary skill in the art at the of filing to first modify the display of He to include the refractive material layer of Cho in direct contact with the cover plate and supplementary light source and then further modify the supplementary light source and the refractive material layer such that the reference light is emitted parallel to the operating surface. 
As such, the prior art taken alone or in combination fails to teach or fairly suggest a display with a fingerprint identification area which comprises a supplementary light source emitting light parallel to the operating surface and a refractive material layer fixed to and in direct contact with both the cover plate and the supplementary light source in combination with the other required elements of claim 1. 
Claims 2-4 and 9-15 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-9 of applicant’s response, filed 03/14/2022, with respect to claims 1-4 and 9-15 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-4 and 9-15 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871